NO. 07-09-0023-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                     MARCH 16, 2009

                          ______________________________


                        MIGUEL ANGEL CHAVEZ, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

               FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

                  NO. 62419; HON. MARTHA J. TRUDO, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant Miguel Angel Chavez appeals his conviction for aggravated assault with

a deadly weapon. The certification of right of appeal executed by the trial court states that

this is “a plea-bargain case, and the defendant has NO right of appeal” and “defendant has

waived the right of appeal.” No clerk’s record has been filed. By letter dated February 3,

2009, this Court notified appellant that the appeal was subject to dismissal based on the

certification unless the Court received an amended certification providing the right of
appeal or appellant provided other grounds for continuing the appeal. No amended

certification was received during the time we allotted, nor has appellant informed us of any

other grounds for continuing the appeal. Accordingly, we dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 25.2(d).




                                                 James T. Campbell
                                                      Justice


Do not publish.




                                             2